UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6239



QUENTIN MCLEAN,

                                            Plaintiff - Appellant,

          versus


L. D. BARNES, in his individual and official
capacity as deputy of Arlington Detention
Facility; JOHN DOE, of Arlington County Deten-
tion Facility; JANE DOE, of Arlington County
Detention Facility,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-453-2)


Submitted:   May 18, 1999                  Decided:   June 25, 1999


Before ERVIN, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quentin McLean appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. The district court dismissed the case without

prejudice to McLean’s ability to refile the action at a later date.

However, the limitations period had already expired.   Accordingly,

we affirm on the reasoning of the district court, as modified to

reflect dismissal with prejudice. McLean v. Barnes, No. CA-97-453-

2 (E.D. Va. Jan. 13, 1999).   We deny McLean’s motion for appoint-

ment of counsel.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                 2